Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-1-2009

USA v. Kasine George
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2315




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Kasine George" (2009). 2009 Decisions. Paper 1259.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1259


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                 __________

                     No. 08-2315


          UNITED STATES OF AMERICA

                          v.

          KASINE GEORGE, a/k/a Casino,

                                        Appellant.




    On Appeal from the United States District Court
        for the Middle District of Pennsylvania
             (D. C. No. 3-02-cr-00221-002)
     District Court Judge: Hon. Edwin M. Kosik


      Submitted under Third Circuit LAR 34.1(a)
                 on February 3, 2009

Before: RENDELL, JORDAN and ROTH, Circuit Judges

             (Opinion filed June 1, 2009)




                    OPINION
ROTH, Circuit Judge:

       Kasine George appeals from the District Court’s order denying a motion to reduce

his sentence pursuant to the United States Sentencing Commission’s recent amendment to

the Guidelines ranges for crack cocaine offenses. The District Court had jurisdiction

under 18 U.S.C. §§ 3231 and 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291.

We review the District Court’s decision for an abuse of discretion. See 18 U.S.C. §

3582(c)(2) (“[I]n the case of a defendant who has been sentenced . . . based on a

sentencing range that has been subsequently lowered by the Sentencing Commission . . .

the court may reduce the term of imprisonment . . . if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”); United States v.

Carter, 500 F.3d 486, 490 (6th Cir. 2007) (applying abuse of discretion review); United

States v. Brown, 332 F.3d 1341, 1343 (11th Cir. 2003) (same). We will affirm.

       We assume the parties’ familiarity with the facts and the record of prior

proceedings, which we describe only as necessary to explain our decision.

       George argues that, in denying his motion for a reduced sentence, the District

Court erred in considering the nature of George’s offense and his criminal history because

these factors were already taken into account by the Sentencing Guidelines. We reject

this argument because it conflicts with the requirements of the Guidelines and the

applicable statute. Section 3582(c)(2), the provision permitting a court to reduce a

prisoner’s sentence following a change in the Guidelines, provides that the court must



                                             2
“consider[] the factors set forth in section 3553(a) to the extent they are applicable.” See

18 U.S.C. § 3582(c)(2). These factors include “the nature and circumstances of the

offense and the history and characteristics of the defendant.” See id. § 3553(a)(1).

Similarly, the application notes to the amended guidelines instruct a court contemplating a

sentence reduction to consider “the factors set forth in 18 U.S.C. § 3553(a),” as well as

“the nature and seriousness of the danger to any person or the community that may be

posed by a reduction in the defendant’s term of imprisonment.” See U.S.S.G. § 1B1.10

n.1(B). Finally, we note that George’s sentence of 120 months, reduced from the

previously applicable Guidelines range of 292 to 365 months because of his assistance to

the government, is still well below the now applicable Guidelines range of 235 to 292

months.

       Accordingly, the District Court’s decision was not an abuse of discretion, and we

will affirm the District Court’s order denying George’s motion for a reduced sentence.




                                              3